Case: 10-40808     Document: 00511668990         Page: 1     Date Filed: 11/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 17, 2011
                                     No. 10-40808
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHARLES ELLIS SHIRLEY,

                                                  Petitioner-Appellant

v.

SHERIFF, HENDERSON COUNTY JAIL,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:10-CV-331


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Charles Ellis Shirley, Texas prisoner # 663324, appeals the denial of his
motion requesting a temporary restraining order and/or a preliminary
injunction. The denial of a temporary restraining order is not appealable due to
the likelihood of mootness. In re Lieb, 915 F.2d 180, 183 (5th Cir. 1990).
However, the denial of a preliminary injunction is immediately appealable if it
is related to the substantive issue of the litigation. 28 U.S.C. § 1292(a)(1);
Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991). Review is for abuse

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40808    Document: 00511668990      Page: 2   Date Filed: 11/17/2011

                                  No. 10-40808

of discretion. Women’s Med. Ctr. of Nw. Houston v. Bell, 248 F.3d 411, 418-19
(5th Cir. 2001).
      A movant for a preliminary injunction must demonstrate each of the
following: (1) a substantial likelihood of success on the merits; (2) a substantial
threat that failure to grant the injunction will result in irreparable injury;
(3) the threatened injury outweighs any damage that the injunction will cause
to the adverse party; and (4) the injunction will not have an adverse effect on the
public interest. Id. at 419 n.15. Shirley’s motion was denied because he failed
to set forth any facts or arguments in support of any of the factors required for
injunctive relief. He merely set out a laundry list of items he said had to be
provided, but he cited no specific facts showing that he was deprived of access
to the courts by the denial of any of these items. Additionally, Shirley did not
show an actual injury. See Lewis v. Casey, 518 U.S. 343, 352-55 (1996).
      In his brief on appeal, Shirley expands from the laundry list of requested
items and contends that the dismissal of his habeas petition regarding the delay
in extradition shows denial of access. He specifically claims that he was denied
the ability to research his claim and that a guard would not make copies of his
habeas petition to be mailed.
      These arguments are raised for the first time, so this court need not
consider them. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
1999) (holding that this court generally will not consider arguments raised for
the first time on appeal). In any case, Shirley has failed to show that he has
been denied access to courts. The district court’s judgment is AFFIRMED.




                                        2